DETAILED ACTION
This action is in response to an amendment filed on August 29th, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, 7-14, and 16-19 are currently pending.

Drawings
The drawings were received on August 29th, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 101
Claims 1-4 and 7-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding claim 1, claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Step 1:
The claim 1 is directed to the statutory category of method.
Step 2a Prong 1:
The method of claim 1 is directed towards a mathematical concept. The method of claim 1 merely consists of computing… a traffic impact score for the venue based on traffic data associated with the one or more roads which under its BRI constitutes calculating a traffic impact score for a venue.
Step 2a Prong 2:
Claim 1 recites the additional elements of collecting probe data from at least one probe vehicle traveling to or from the venue which is insufficient to integrate the judicial exception into a practical application. The additional element is merely data gathering which is an insignificant pre-solution activity.
Claim 1 recites the additional elements of processing, by a processor, the probe data to determine one or more roads used by the at least one probe vehicle; and computing, by the processor…; and providing data for presenting a traffic management user interface based on the traffic impact score for the venue, wherein the traffic management user interface presents a ranking of the venue among at least one other venue based on the traffic impact score which does not integrate the mathematical calculations into a practical application nor amount to significantly more as this is merely instructing the processor to implement the abstract idea on a computer. 
Step 2b:
The additional element of collecting probe data, which was considered as an insignificant extra solution activity as in step 2a prong 2, is similarly insufficient for a finding of significantly more because it is merely a step for data gathering using a generic computer system. For example, the MPEP provides that merely adding steps for data gathering and analysis are not sufficient for a finding of significantly more. See MPEP 2106.05(g)(3)(iii) “Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93.”
The additional elements of processing, by a processor, the probe data to determine one or more roads used by the at least one probe vehicle; and computing, by the processor…; and providing data for presenting a traffic management user interface based on the traffic impact score for the venue, wherein the traffic management user interface presents a ranking of the venue among at least one other venue based on the traffic impact score which were considered as mere instructions to apply an abstract idea on a generic computer as in step 2a prong 2, is similarly insufficient for a finding of significantly more because they are merely instructing that the abstract idea be implemented on a generic computer. For example, the MPEP provides that the “[u]se of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit)”. See MPEP 2106.05(f)(2)(v) “Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)”.
Claims 2-4 and 7-10 fall under the same judicial exception of claim 1 and are similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Regarding claim 2, claim 2 recites the same judicial exception as claim 1 but with the additional elements of determining an event type of an event occurring at the venue during the traveling by the at least one probe vehicle to or from the venue; and determining a detection time window for collecting the probe data based on the event type which do not integrate the mathematical calculations into a practical application nor amount to significantly more as these are merely insignificant extra solution activity related to data gathering and processing. See MPEP 2106.05(g)(3)(vi) “Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).” These data gathering steps are insignificant as they do not pose any meaningful limitation on the invention as determining an event type and a time window related to the event are seen as well understood and routine activities in the art of route planning related event based traffic. Support for this can be seen in the prior art seen in the 103 rejections provided.
Regarding claims 3 and 4, these claims recites the same judicial exception as claim 2 but with the additional elements of determining an allowed-arrive timeframe and an allowed-leave timeframe for the probe data that are non-overlapping based on determining that the event type is a [static/flowing] event which fails under the same consideration as the additional elements of claim 2.
Regarding claim 7, claim 7 recites the same judicial exception as claim 1 but with the additional elements of determining a change in the traffic data, wherein the traffic impact score is based on the change which do not integrate the mathematical calculations into a practical application nor amount to significantly more as these are merely insignificant extra solution activity related to data gathering and processing. See MPEP 2106.05(g)(3)(vi) “Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).”
Regarding claim 8, claim 8 recites the same judicial exception as claim 1 but with the additional elements of determining a traffic state of the at least one probe vehicle based on a speed, an interprobe time frequency, an interprobe distance, or a combination thereof indicated in the probe data, wherein the traffic data is based on the traffic state which do not integrate the mathematical calculations into a practical application nor amount to significantly more as these are merely insignificant extra solution activity related to data gathering and processing. See MPEP 2106.05(g)(3)(vi) “Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).”
Regarding claim 9, claim 9 recites the same judicial exception as claim 8 but with the additional element of the traffic state includes a traffic congestion state, a vehicle stopped or parked state, or a combination thereof which does not amount to significantly more as factors these are merely part of the traffic state data gathered in claim 8.
Regarding claim 10, claim 10 recites the same judicial exception as claim 1 but with the additional element of determining that the at least one probe vehicle is traveling to or from the venue based on the probe data indicating the at least one probe vehicle has stopped or parked within a threshold proximity of the venue, a parking spot or a parking facility associated with the venue, or a combination thereof which does not integrate the mathematical calculations into a practical application nor amount to significantly more as this is merely an insignificant extra solution activity related to data gathering and processing. See MPEP 2106.05(g)(3)(vi) “Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).”
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Step 1:
The claim 11 is directed to the statutory category of apparatus.
Step 2a Prong 1:
The apparatus of claim 11 is directed towards a mathematical concept. The method of claim 1 merely consists of compute… a traffic impact score for the venue based on traffic data associated with the one or more roads which under its BRI constitutes calculating a traffic impact score for a venue.
While claim 11 does recite [a]n apparatus for detecting road traffic resulting from a venue comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following, however this element is considered as generic computer components on which the abstract idea is performed, thus it is not the main focus of which the claimed invention is directed towards.
Step 2a Prong 2:
Claim 11 recites the additional elements of [a]n apparatus for detecting road traffic resulting from a venue comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following which are insufficient to integrate the judicial exception into a practical application. The additional elements are merely indicating a field of use or technological environment in which to apply a judicial exception. 
Claim 11 recites the additional element of collect probe data from at least one probe vehicle traveling to or from the venue which is insufficient to integrate the judicial exception into a practical application. The additional element is merely data gathering which is an insignificant pre-solution activity.
Claim 11 recites the additional elements of process, by a processor, the probe data to determine one or more roads used by the at least one probe vehicle; and compute, by the processor…; provide data for presenting a traffic management user interface based on the traffic impact score for the venue, wherein the traffic management user interface presents a ranking of the venue among at least one other venue based on the traffic impact score which do not integrate the mathematical calculations into a practical application nor amount to significantly more as they are merely instructing the processor to implement the abstract idea on a computer. 
Step 2b:
The additional elements of [a]n apparatus for detecting road traffic resulting from a venue comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following which were considered as merely indicating a field of use or technological environment in which to apply a judicial exception in step 2a prong 2, are similarly insufficient for a finding of significantly more because they are merely indicating a  field of use or technological environment in which to apply a judicial exception. See MPEP 2016.05(h)(vi) “Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).”
The additional element of collecting probe data, which was considered as an insignificant extra solution activity as in step 2a prong 2, is similarly insufficient for a finding of significantly more because it is merely a step for data gathering using a generic computer system. For example, the MPEP provides that merely adding steps for data gathering and analysis are not sufficient for a finding of significantly more. See MPEP 2106.05(g)(3)(iii) “Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93.”
The additional elements of process, by a processor, the probe data to determine one or more roads used by the at least one probe vehicle; and compute, by the processor…; provide data for presenting a traffic management user interface based on the traffic impact score for the venue, wherein the traffic management user interface presents a ranking of the venue among at least one other venue based on the traffic impact score which were considered as mere instructions to apply an abstract idea on a generic computer as in step 2a prong 2, is similarly insufficient for a finding of significantly more because they are merely instructing that the abstract idea be implemented on a generic computer. For example, the MPEP provides that the “[u]se of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit)”. See MPEP 2106.05(f)(2)(v) “Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)”.
Claims 12-14 fall under the same judicial exception of claim 11 and are similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Regarding claim 12, claim 12 with regards to claim 11 is rejected under the same 101 analysis of claim 2 with regards to claim 1.
Regarding claim 13, claim 13 with regards to claim 12 is rejected under the same 101 analysis of claim 3 with regards to claim 2.
Regarding claim 14, claim 14 with regards to claim 12 is rejected under the same 101 analysis of claim 4 with regards to claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US Pub. No. 20090207044 A1), herein after Tomita, in further view of Ralston et al. (US Pub. No. 20150179062 A1), herein after Ralston, and in further view of Trivedi; Prakash A. (US Pub. No. 20170045364 A1), herein after Trivedi.
Regarding claim 1, Tomita teaches [a] computer-implemented method for detecting road traffic resulting from a venue comprising (Tomita: Para. 0003; "The present invention relates to a parking lot congested state determination device, a parking lot congested state determination method, and a computer program."): collecting probe data from at least one probe vehicle traveling to or from the venue (Tomita: Para. 0034 and 0040; "The probe information data base 24 is a storage unit that accumulates and stores the probe information that is collected by each of the vehicles 4 that drive around the entire country. Note that in the present embodiment, the probe information that is collected by the vehicles 4 specifically includes information that pertains to the levels of congestion at parking lots." "The map information data base 27 is a storage unit that stores, for example, link data that pertains to roads (links), node data that pertains to node points, map display data for displaying maps, intersection data that pertains to intersections, search data for searching for a route, facilities data that pertains to facilities such as parking lots, event venues, and the like, search data for searching for a location, and the like."); processing, by a processor, the probe data to determine one or more roads used by the at least one probe vehicle (Tomita: Para. 0034-0035; "The probe information data base 24 is a storage unit that accumulates and stores the probe information that is collected by each of the vehicles 4 that drive around the entire country. Note that in the present embodiment, the probe information that is collected by the vehicles 4 specifically includes information that pertains to the levels of congestion at parking lots. The traffic information data base 25 is a storage unit that stores the probe statistical traffic information that is created by the server 20 based on the statistical processing of the probe information that is stored in the probe information data base 24. The information that is contained in the probe statistical traffic information includes directions of travel on links, link travel times, average vehicle speeds, levels of congestion on links, and the like."); and computing, by the processor, a traffic impact… for the venue based on traffic data associated with the one or more roads (Tomita: Para. 0028, 0029, and 0040; "The probe center 3 collects and amasses the probe information that is transmitted from the vehicles 4, which drive through every region of the entire country, and that includes the driving paths, the driving speeds, and the like of the vehicles 4. The probe center 3 is also a traffic information distribution center that creates the traffic information, such as congestion information and the like, by performing statistical processing on the amassed probe information and distributes the created traffic information (hereinafter called the "probe statistical traffic information") to the vehicles 4. Further, in the parking lot information provision system 2, information that pertains to levels of congestion at parking lots is specifically collected as the probe information and distributed to the vehicles 4." "The vehicles 4 are vehicles that drive every road in the entire country, and as probe cars, they form a probe car system together with the probe center 3. The probe car system is a system that collects information using the vehicles 4 as sensors. Specifically, the probe car system is a system in which a vehicle communication module 5 (hereinafter simply called the "communication module 5"), which is a mobile telephone, a DCM, or the like, is installed in each of the vehicles 4 in advance. Through the communication module 5, each of the vehicles 4 transmits the operating statuses of various systems to the probe center 3, such as data on the vehicle speed, steering operations, shift positions, and the like, in addition to the GPS position information" "The map information data base 27 is a storage unit that stores, for example, link data that pertains to roads (links), node data that pertains to node points, map display data for displaying maps, intersection data that pertains to intersections, search data for searching for a route, facilities data that pertains to facilities such as parking lots, event venues, and the like, search data for searching for a location, and the like."); and providing data for presenting a traffic management user interface based on the traffic impact score for the venue (Tomita: Para. 0040; "The map information data base 27 is a storage unit that stores, for example, link data that pertains to roads (links), node data that pertains to node points, map display data for displaying maps, intersection data that pertains to intersections, search data for searching for a route, facilities data that pertains to facilities such as parking lots, event venues, and the like, search data for searching for a location, and the like."), wherein the traffic management user interface presents… the venue among at least one other venue based on the traffic impact score (Tomita: Para. 0040; "The map information data base 27 is a storage unit that stores, for example, link data that pertains to roads (links), node data that pertains to node points, map display data for displaying maps, intersection data that pertains to intersections, search data for searching for a route, facilities data that pertains to facilities such as parking lots, event venues, and the like, search data for searching for a location, and the like.").
Tomita is silent to the fact that a traffic impact score is calculated and the traffic management user interface presents a ranking of the venue.
In a similar field, Ralston teaches computing, by the processor, a traffic impact score for the venue based on traffic data associated with the one or more roads (Ralston: Para. 0055, 0069, and 0073; "The intelligent land buoys 105 essentially have "machine vision" in which objects can be recognized, identified, and quantified. The intelligent land buoys 105 can also detect and quantify vehicle traffic flow, speed, and/or density. For example, the intelligent land buoys 105 can use machine vision to calculate the current load and/or utilization efficiency of a route segment (e.g., 805). Such calculation can include the number of vehicles on the road, the capacity of the road, and the like." "For example, the intelligent land buoys 105 can generate the route segment impedance scores based at least on a plurality of weighted factors, which can include rain, fog, visibility, traffic density, pedestrian density, road hazard, road condition, rail crossings, bridges, intersection points, or the like." "In addition, the one or more remote computer servers 120 can select from among the aggregated N portions a predicted future lowest aggregated impedance score 1070 associated with a particular complete route (e.g., first route) from among the N routes. Similarly, the predicted future score 1075 can be based at least on a history 1065 of prior impedance scores. For example, based on the predictable and historical rush hour traffic, future congestion can be predicted to occur during similar time periods. The one or more remote computer servers 120 can determine a predicted lowest impedance route selection (e.g., first route) based at least on the predicted future lowest aggregated impedance scores 1070, 1075, etc. The one or more remote computer servers 120 can transmit the selection to the intelligent land buoys 105.") for the benefit of computing how impacted traffic will be from traffic density.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to include in the probe statistical traffic information from Tomita to route segment impudence scores based on traffic density, as taught by Ralston, for the benefit of computing how impacted traffic will be from traffic density.
Tomita and Ralston are silent to the traffic management user interface presents a ranking of the venue.
In a similar field, Trivedi teaches the traffic management user interface presents a ranking of the venue (Trivedi: Para. 0016 and 0033; "Conventional navigational services provide subscribers with real-time routing information, which may be supplemented with enhanced content like point of interest (POI) information and estimated time of arrival (ETA) information. That is, service enhancements like searchable POIs and estimated times of arrival enable consumers to obtain predefined waypoints, such as select banks, hotels, museums, restaurants, stores, tourist attractions, etc., as well as acquire a sense for the amount of time required to reach such destinations." "In exemplary embodiments, the presence information and the real-time positioning information corresponding to the respective locations of the users may be utilized by POI module 205 to dynamically identify approaching POIs, which may be transmitted to client devices 103-107 via communication interface 201. POIs may be dynamically identified based on POI content stored to POI content repository 215 and one or more user-defined POI policies stored to user profiles repository 219. Further, POI module 205 may correlate POIs to travel information and POI metadata for narrowing or ranking identified POIs. In a similar vein, POI module 205 may correlate identified POIs to historical travel times, weather conditions, and/or traffic conditions to narrow and/or rank POIs. The historical travel times, weather conditions, and/or traffic conditions can be respectively stored to user profiles repository 219, weather content repository 221, traffic content repository 217.") for the benefit of enhancing user interaction with the display by providing an intuitive and clear list of potential destinations and/or routes.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the map display of points of interest like event venues from Tomita in view of Ralston to also rank the points of interest according to factors which include traffic congestion, as taught by Trivedi, for the benefit of enhancing user interaction with the display by providing an intuitive and clear list of potential destinations and/or routes.
Regarding claim 7, Tomita, Ralston, and Trivedi remain applied as in claim 1, and Ralston goes on to further teach [t]he method of claim 1, further comprising: determining a change in the traffic data (Ralston: Para. 0074; "The one or more remote servers 120 can alter in real-time the predicted lowest impedance route selection based at least on the new situational awareness information 125 periodically received… As the real world situation changes over time, so too can the vehicle automatically adjust and take the route having the predicted lowest impedance."), wherein the traffic impact score is based on the change (Ralston: Para. 0074; "The one or more remote servers 120 can alter in real-time the predicted lowest impedance route selection based at least on the new situational awareness information 125 periodically received… As the real world situation changes over time, so too can the vehicle automatically adjust and take the route having the predicted lowest impedance.").
Regarding claim 8, Tomita, Ralston, and Trivedi remain applied as in claim 1, and Tomita goes on to further teach [t]he method of claim 1, further comprising: determining a traffic state of the at least one probe vehicle based on a speed, an interprobe time frequency, an interprobe distance, or a combination thereof indicated in the probe data (Tomita: Para. 0028; "The probe center 3 collects and amasses the probe information that is transmitted from the vehicles 4, which drive through every region of the entire country, and that includes the driving paths, the driving speeds, and the like of the vehicles 4."), wherein the traffic data is based on the traffic state (Tomita: Para. 0028; "The probe center 3 is also a traffic information distribution center that creates the traffic information, such as congestion information and the like, by performing statistical processing on the amassed probe information and distributes the created traffic information (hereinafter called the "probe statistical traffic information") to the vehicles 4.").
Regarding claim 9, Tomita, Ralston, and Trivedi remain applied as in claim 8, and Tomita goes on to further teach [t]he method of claim 8, wherein the traffic state includes a traffic congestion state, a vehicle stopped or parked state, or a combination thereof (Tomita: Para. 0028; "Further, in the parking lot information provision system 2, information that pertains to levels of congestion at parking lots is specifically collected as the probe information and distributed to the vehicles 4.").
Regarding claim 10, Tomita, Ralston, and Trivedi remain applied as in claim 1, and Tomita goes on to further teach [t]he method of claim 1, further comprising: determining that the at least one probe vehicle is traveling to or from the venue based on the probe data indicating the at least one probe vehicle has stopped or parked within a threshold proximity of the venue, a parking spot or a parking facility associated with the venue, or a combination thereof (Tomita: Para. 0085; "As explained in detail above, according to the present embodiment, in a case where it is determined at S4 that the vehicle is in an unparked state within the parking lot for at least the specified time (YES at S4), the navigation device 1, a parking lot congested state determination method used by the navigation device 1, and the computer programs that are executed by the navigation ECU 33 of the navigation device 1 determine that the parking lot where the vehicle is currently located is in a congested state (S5) and transmit to the probe center 3, as the probe information, information that pertains to the parking lot that is determined to be in a congested state. For its part, the probe center 3, based on the received probe information, creates the parking lot guidance information to provide guidance on the parking lots that are currently in a congested state (S113) and distributes the parking lot guidance information that is created to the vehicles that are located in the vicinity of a parking lot that has been determined to be in a congested state (S114). ").

Regarding claim 11, Tomita teaches [a]n apparatus for detecting road traffic resulting from a venue comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following (Tomita: Para. 0045; "The data storage portion 32 is provided with a hard disk (not shown in the drawing) that serves as an external storage device and a storage medium, a navigation map information data base 46, a navigation traffic information data base 47, and a parking lot guidance information data base 48 that are stored on the hard disk, and a recording head (not shown in the drawing) that serves as a driver for reading out a specified program and the like and also writing specified data to the hard disk."), collect probe data from at least one probe vehicle traveling to or from the venue (Tomita: Para. 0034 and 0040; "The probe information data base 24 is a storage unit that accumulates and stores the probe information that is collected by each of the vehicles 4 that drive around the entire country. Note that in the present embodiment, the probe information that is collected by the vehicles 4 specifically includes information that pertains to the levels of congestion at parking lots." "The map information data base 27 is a storage unit that stores, for example, link data that pertains to roads (links), node data that pertains to node points, map display data for displaying maps, intersection data that pertains to intersections, search data for searching for a route, facilities data that pertains to facilities such as parking lots, event venues, and the like, search data for searching for a location, and the like."); process, by a processor, the probe data to determine one or more roads used by the at least one probe vehicle (Tomita: Para. 0034-0035; "The probe information data base 24 is a storage unit that accumulates and stores the probe information that is collected by each of the vehicles 4 that drive around the entire country. Note that in the present embodiment, the probe information that is collected by the vehicles 4 specifically includes information that pertains to the levels of congestion at parking lots. The traffic information data base 25 is a storage unit that stores the probe statistical traffic information that is created by the server 20 based on the statistical processing of the probe information that is stored in the probe information data base 24. The information that is contained in the probe statistical traffic information includes directions of travel on links, link travel times, average vehicle speeds, levels of congestion on links, and the like."); compute, by the processor, a traffic impact… for the venue based on traffic data associated with the one or more roads (Tomita: Para. 0028, 0029, and 0040; "The probe center 3 collects and amasses the probe information that is transmitted from the vehicles 4, which drive through every region of the entire country, and that includes the driving paths, the driving speeds, and the like of the vehicles 4. The probe center 3 is also a traffic information distribution center that creates the traffic information, such as congestion information and the like, by performing statistical processing on the amassed probe information and distributes the created traffic information (hereinafter called the "probe statistical traffic information") to the vehicles 4. Further, in the parking lot information provision system 2, information that pertains to levels of congestion at parking lots is specifically collected as the probe information and distributed to the vehicles 4." "The vehicles 4 are vehicles that drive every road in the entire country, and as probe cars, they form a probe car system together with the probe center 3. The probe car system is a system that collects information using the vehicles 4 as sensors. Specifically, the probe car system is a system in which a vehicle communication module 5 (hereinafter simply called the "communication module 5"), which is a mobile telephone, a DCM, or the like, is installed in each of the vehicles 4 in advance. Through the communication module 5, each of the vehicles 4 transmits the operating statuses of various systems to the probe center 3, such as data on the vehicle speed, steering operations, shift positions, and the like, in addition to the GPS position information" "The map information data base 27 is a storage unit that stores, for example, link data that pertains to roads (links), node data that pertains to node points, map display data for displaying maps, intersection data that pertains to intersections, search data for searching for a route, facilities data that pertains to facilities such as parking lots, event venues, and the like, search data for searching for a location, and the like."); and providing data for presenting a traffic management user interface based on the traffic impact score for the venue (Tomita: Para. 0040; "The map information data base 27 is a storage unit that stores, for example, link data that pertains to roads (links), node data that pertains to node points, map display data for displaying maps, intersection data that pertains to intersections, search data for searching for a route, facilities data that pertains to facilities such as parking lots, event venues, and the like, search data for searching for a location, and the like."), wherein the traffic management user interface presents… the venue among at least one other venue based on the traffic impact score (Tomita: Para. 0040; "The map information data base 27 is a storage unit that stores, for example, link data that pertains to roads (links), node data that pertains to node points, map display data for displaying maps, intersection data that pertains to intersections, search data for searching for a route, facilities data that pertains to facilities such as parking lots, event venues, and the like, search data for searching for a location, and the like.").
Tomita is silent to the fact that a traffic impact score is calculated and the traffic management user interface presents a ranking of the venue.
In a similar field, Ralston teaches computing, by the processor, a traffic impact score for the venue based on traffic data associated with the one or more roads (Ralston: Para. 0055, 0069, and 0073; "The intelligent land buoys 105 essentially have "machine vision" in which objects can be recognized, identified, and quantified. The intelligent land buoys 105 can also detect and quantify vehicle traffic flow, speed, and/or density. For example, the intelligent land buoys 105 can use machine vision to calculate the current load and/or utilization efficiency of a route segment (e.g., 805). Such calculation can include the number of vehicles on the road, the capacity of the road, and the like." "For example, the intelligent land buoys 105 can generate the route segment impedance scores based at least on a plurality of weighted factors, which can include rain, fog, visibility, traffic density, pedestrian density, road hazard, road condition, rail crossings, bridges, intersection points, or the like." "In addition, the one or more remote computer servers 120 can select from among the aggregated N portions a predicted future lowest aggregated impedance score 1070 associated with a particular complete route (e.g., first route) from among the N routes. Similarly, the predicted future score 1075 can be based at least on a history 1065 of prior impedance scores. For example, based on the predictable and historical rush hour traffic, future congestion can be predicted to occur during similar time periods. The one or more remote computer servers 120 can determine a predicted lowest impedance route selection (e.g., first route) based at least on the predicted future lowest aggregated impedance scores 1070, 1075, etc. The one or more remote computer servers 120 can transmit the selection to the intelligent land buoys 105.") for the benefit of computing how impacted traffic will be from traffic density.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to include in the probe statistical traffic information from Tomita to route segment impudence scores based on traffic density, as taught by Ralston, for the benefit of computing how impacted traffic will be from traffic density.
Tomita and Ralston are silent to the traffic management user interface presents a ranking of the venue.
In a similar field, Trivedi teaches the traffic management user interface presents a ranking of the venue (Trivedi: Para. 0016 and 0033; "Conventional navigational services provide subscribers with real-time routing information, which may be supplemented with enhanced content like point of interest (POI) information and estimated time of arrival (ETA) information. That is, service enhancements like searchable POIs and estimated times of arrival enable consumers to obtain predefined waypoints, such as select banks, hotels, museums, restaurants, stores, tourist attractions, etc., as well as acquire a sense for the amount of time required to reach such destinations." "In exemplary embodiments, the presence information and the real-time positioning information corresponding to the respective locations of the users may be utilized by POI module 205 to dynamically identify approaching POIs, which may be transmitted to client devices 103-107 via communication interface 201. POIs may be dynamically identified based on POI content stored to POI content repository 215 and one or more user-defined POI policies stored to user profiles repository 219. Further, POI module 205 may correlate POIs to travel information and POI metadata for narrowing or ranking identified POIs. In a similar vein, POI module 205 may correlate identified POIs to historical travel times, weather conditions, and/or traffic conditions to narrow and/or rank POIs. The historical travel times, weather conditions, and/or traffic conditions can be respectively stored to user profiles repository 219, weather content repository 221, traffic content repository 217.") for the benefit of enhancing user interaction with the display by providing an intuitive and clear list of potential destinations and/or routes.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the map display of points of interest like event venues from Tomita in view of Ralston to also rank the points of interest according to factors which include traffic congestion, as taught by Trivedi, for the benefit of enhancing user interaction with the display by providing an intuitive and clear list of potential destinations and/or routes.

Regarding claim 16, Tomita teaches [a] non-transitory computer-readable storage medium for detecting road traffic resulting from a venue, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform (Tomita: Para. 0045; "The data storage portion 32 is provided with a hard disk (not shown in the drawing) that serves as an external storage device and a storage medium, a navigation map information data base 46, a navigation traffic information data base 47, and a parking lot guidance information data base 48 that are stored on the hard disk, and a recording head (not shown in the drawing) that serves as a driver for reading out a specified program and the like and also writing specified data to the hard disk."): collecting probe data from at least one probe vehicle traveling to or from the venue (Tomita: Para. 0034 and 0040; "The probe information data base 24 is a storage unit that accumulates and stores the probe information that is collected by each of the vehicles 4 that drive around the entire country. Note that in the present embodiment, the probe information that is collected by the vehicles 4 specifically includes information that pertains to the levels of congestion at parking lots." "The map information data base 27 is a storage unit that stores, for example, link data that pertains to roads (links), node data that pertains to node points, map display data for displaying maps, intersection data that pertains to intersections, search data for searching for a route, facilities data that pertains to facilities such as parking lots, event venues, and the like, search data for searching for a location, and the like."); processing, by a processor, the probe data to determine one or more roads used by the at least one probe vehicle (Tomita: Para. 0034-0035; "The probe information data base 24 is a storage unit that accumulates and stores the probe information that is collected by each of the vehicles 4 that drive around the entire country. Note that in the present embodiment, the probe information that is collected by the vehicles 4 specifically includes information that pertains to the levels of congestion at parking lots. The traffic information data base 25 is a storage unit that stores the probe statistical traffic information that is created by the server 20 based on the statistical processing of the probe information that is stored in the probe information data base 24. The information that is contained in the probe statistical traffic information includes directions of travel on links, link travel times, average vehicle speeds, levels of congestion on links, and the like."); and computing, by the processor, a traffic impact... for the venue based on traffic data associated with the one or more roads (Tomita: Para. 0028, 0029, and 0040; "The probe center 3 collects and amasses the probe information that is transmitted from the vehicles 4, which drive through every region of the entire country, and that includes the driving paths, the driving speeds, and the like of the vehicles 4. The probe center 3 is also a traffic information distribution center that creates the traffic information, such as congestion information and the like, by performing statistical processing on the amassed probe information and distributes the created traffic information (hereinafter called the "probe statistical traffic information") to the vehicles 4. Further, in the parking lot information provision system 2, information that pertains to levels of congestion at parking lots is specifically collected as the probe information and distributed to the vehicles 4." "The vehicles 4 are vehicles that drive every road in the entire country, and as probe cars, they form a probe car system together with the probe center 3. The probe car system is a system that collects information using the vehicles 4 as sensors. Specifically, the probe car system is a system in which a vehicle communication module 5 (hereinafter simply called the "communication module 5"), which is a mobile telephone, a DCM, or the like, is installed in each of the vehicles 4 in advance. Through the communication module 5, each of the vehicles 4 transmits the operating statuses of various systems to the probe center 3, such as data on the vehicle speed, steering operations, shift positions, and the like, in addition to the GPS position information" "The map information data base 27 is a storage unit that stores, for example, link data that pertains to roads (links), node data that pertains to node points, map display data for displaying maps, intersection data that pertains to intersections, search data for searching for a route, facilities data that pertains to facilities such as parking lots, event venues, and the like, search data for searching for a location, and the like."); and providing data for presenting a traffic management user interface based on the traffic impact score for the venue (Tomita: Para. 0040; "The map information data base 27 is a storage unit that stores, for example, link data that pertains to roads (links), node data that pertains to node points, map display data for displaying maps, intersection data that pertains to intersections, search data for searching for a route, facilities data that pertains to facilities such as parking lots, event venues, and the like, search data for searching for a location, and the like."), wherein the traffic management user interface presents… the venue among at least one other venue based on the traffic impact score (Tomita: Para. 0040; "The map information data base 27 is a storage unit that stores, for example, link data that pertains to roads (links), node data that pertains to node points, map display data for displaying maps, intersection data that pertains to intersections, search data for searching for a route, facilities data that pertains to facilities such as parking lots, event venues, and the like, search data for searching for a location, and the like.").
Tomita is silent to the fact that a traffic impact score is calculated and the traffic management user interface presents a ranking of the venue.
In a similar field, Ralston teaches computing, by the processor, a traffic impact score for the venue based on traffic data associated with the one or more roads (Ralston: Para. 0055, 0069, and 0073; "The intelligent land buoys 105 essentially have "machine vision" in which objects can be recognized, identified, and quantified. The intelligent land buoys 105 can also detect and quantify vehicle traffic flow, speed, and/or density. For example, the intelligent land buoys 105 can use machine vision to calculate the current load and/or utilization efficiency of a route segment (e.g., 805). Such calculation can include the number of vehicles on the road, the capacity of the road, and the like." "For example, the intelligent land buoys 105 can generate the route segment impedance scores based at least on a plurality of weighted factors, which can include rain, fog, visibility, traffic density, pedestrian density, road hazard, road condition, rail crossings, bridges, intersection points, or the like." "In addition, the one or more remote computer servers 120 can select from among the aggregated N portions a predicted future lowest aggregated impedance score 1070 associated with a particular complete route (e.g., first route) from among the N routes. Similarly, the predicted future score 1075 can be based at least on a history 1065 of prior impedance scores. For example, based on the predictable and historical rush hour traffic, future congestion can be predicted to occur during similar time periods. The one or more remote computer servers 120 can determine a predicted lowest impedance route selection (e.g., first route) based at least on the predicted future lowest aggregated impedance scores 1070, 1075, etc. The one or more remote computer servers 120 can transmit the selection to the intelligent land buoys 105.") for the benefit of computing how impacted traffic will be from traffic density.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to include in the probe statistical traffic information from Tomita to route segment impudence scores based on traffic density, as taught by Ralston, for the benefit of computing how impacted traffic will be from traffic density.
Tomita and Ralston are silent to the traffic management user interface presents a ranking of the venue.
In a similar field, Trivedi teaches the traffic management user interface presents a ranking of the venue (Trivedi: Para. 0016 and 0033; "Conventional navigational services provide subscribers with real-time routing information, which may be supplemented with enhanced content like point of interest (POI) information and estimated time of arrival (ETA) information. That is, service enhancements like searchable POIs and estimated times of arrival enable consumers to obtain predefined waypoints, such as select banks, hotels, museums, restaurants, stores, tourist attractions, etc., as well as acquire a sense for the amount of time required to reach such destinations." "In exemplary embodiments, the presence information and the real-time positioning information corresponding to the respective locations of the users may be utilized by POI module 205 to dynamically identify approaching POIs, which may be transmitted to client devices 103-107 via communication interface 201. POIs may be dynamically identified based on POI content stored to POI content repository 215 and one or more user-defined POI policies stored to user profiles repository 219. Further, POI module 205 may correlate POIs to travel information and POI metadata for narrowing or ranking identified POIs. In a similar vein, POI module 205 may correlate identified POIs to historical travel times, weather conditions, and/or traffic conditions to narrow and/or rank POIs. The historical travel times, weather conditions, and/or traffic conditions can be respectively stored to user profiles repository 219, weather content repository 221, traffic content repository 217.") for the benefit of enhancing user interaction with the display by providing an intuitive and clear list of potential destinations and/or routes.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the map display of points of interest like event venues from Tomita in view of Ralston to also rank the points of interest according to factors which include traffic congestion, as taught by Trivedi, for the benefit of enhancing user interaction with the display by providing an intuitive and clear list of potential destinations and/or routes.

Claims 2-4, 12-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view of Ralston in further view of Trivedi as applied to claims 1, 11, and 16 above, and further in view of Scofield et al. (US Pub. No. 20140278031 A1), herein after Scofield.
Regarding claim 2, Tomita, Ralston, and Trivedi remain applied as in claim 1, however they are silent to [t]he method of claim 1, further comprising: determining an event type of an event occurring at the venue during the traveling by the at least one probe vehicle to or from the venue; and determining a detection time window for collecting the probe data based on the event type.
In a similar field, Scofield teaches [t]he method of claim 1, further comprising: determining an event type of an event occurring at the venue during the traveling by the at least one probe vehicle to or from the venue (Scofield: Para. 0020 and 0034; "The example method 100 begins at 102, and information describing an event that is to occur at a venue is received at 104. By way of example, a schedule of events for a venue may be received at 104. The schedule may include information pertaining to when respective events are to occur and/or a type of event that is occurring (e.g., professional basketball game, professional hockey game, concert, etc.)." "At 112 in the example method 100, a route is computed for navigating a user between a first location (e.g., starting location) and a second location (e.g., ending location or destination) as a function of the avoidance zone. By way of example, a user may desire to travel across the city to visit a fresh produce market and request directions to the market from his/her current location. Typically, such a route may cause the user to travel on one or more road segments included within the avoidance zone. However, based upon the published information, the route planner may identify an alternate route that avoids the one or more road segments included within the avoidance zone and/or may provide an estimated travel time that factors in the increased traffic congestion along the one or more road segments due to the event and included within the avoidance zone."); and determining a detection time window for collecting the probe data based on the event type (Scofield: Para. 0027; "In some embodiments, the type of event (e.g., sporting event, concert, public conference, etc.) to which an event corresponds may have a substantial impact the degree to which traffic congestion occurs on one or more road segments, and thus the model may also take into consideration the type of event. By way of example, some conferences may be an all-day event, where participates are expected to arrive in the morning and stay until the evening. Other conferences, such as a home show or a boat show, may encourage attendees to freely come-and-go. Accordingly, some conferences may have a prolonged impact on traffic congestion while others merely impact traffic congestion for a short period of time (e.g., such as merely at the beginning or end of the conference and not during the duration of the conference). Moreover, events where attendees arrive and/or leave in mass may have a different (e.g., greater) impact on traffic congestion than events where attendees arrive and/or leave more gradually.") for the benefit of creating a navigation system that takes into account all of the variables that will impact traffic due to an event.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to include in the probe statistical traffic information from Tomita in view of Ralston in further view of Trivedi information related to the type of event that is occurring and selecting a time window related to the event to collect the data, as taught by Scofield, for the benefit of creating a navigation system that takes into account all of the variables that will impact traffic due to an event.
Regarding claim 3, Tomita, Ralston, Trivedi, and Scofield remain applied as in claim 2 and Scofield goes on to further teach [t]he method of claim 2, further comprising: determining an allowed-arrive timeframe and an allowed-leave timeframe for the probe data that are non-overlapping based on determining that the event type is a static event (Scofield: Para. 0027; "In some embodiments, the type of event (e.g., sporting event, concert, public conference, etc.) to which an event corresponds may have a substantial impact the degree to which traffic congestion occurs on one or more road segments, and thus the model may also take into consideration the type of event. By way of example, some conferences may be an all-day event, where participates are expected to arrive in the morning and stay until the evening... Accordingly, some conferences may have a prolonged impact on traffic congestion while others merely impact traffic congestion for a short period of time (e.g., such as merely at the beginning or end of the conference and not during the duration of the conference). Moreover, events where attendees arrive and/or leave in mass may have a different (e.g., greater) impact on traffic congestion than events where attendees arrive and/or leave more gradually.").
Regarding claim 4, Tomita, Ralston, Trivedi, and Scofield remain applied as in claim 2 and Scofield goes on to further teach [t]he method of claim 2, further comprising: determining an allowed-arrive timeframe and an allowed-leave timeframe for the probe data that are overlapping based on determining that the event type is a flowing event (Scofield: Para. 0027; "In some embodiments, the type of event (e.g., sporting event, concert, public conference, etc.) to which an event corresponds may have a substantial impact the degree to which traffic congestion occurs on one or more road segments, and thus the model may also take into consideration the type of event... Other conferences, such as a home show or a boat show, may encourage attendees to freely come-and-go. Accordingly, some conferences may have a prolonged impact on traffic congestion while others merely impact traffic congestion for a short period of time (e.g., such as merely at the beginning or end of the conference and not during the duration of the conference). Moreover, events where attendees arrive and/or leave in mass may have a different (e.g., greater) impact on traffic congestion than events where attendees arrive and/or leave more gradually.").

Regarding claim 12, Tomita, Ralston, and Trivedi remain applied as in claim 11, however they are silent to [t]he apparatus of claim 11, wherein the apparatus is further caused to: determine an event type of an event occurring at the venue during the traveling by the at least one probe vehicle to or from the venue; and determine a detection time window for collecting the probe data based on the event type.
In a similar field, Scofield teaches to [t]he apparatus of claim 11, wherein the apparatus is further caused to: determine an event type of an event occurring at the venue during the traveling by the at least one probe vehicle to or from the venue (Scofield: Para. 0020 and 0034; "The example method 100 begins at 102, and information describing an event that is to occur at a venue is received at 104. By way of example, a schedule of events for a venue may be received at 104. The schedule may include information pertaining to when respective events are to occur and/or a type of event that is occurring (e.g., professional basketball game, professional hockey game, concert, etc.)." "At 112 in the example method 100, a route is computed for navigating a user between a first location (e.g., starting location) and a second location (e.g., ending location or destination) as a function of the avoidance zone. By way of example, a user may desire to travel across the city to visit a fresh produce market and request directions to the market from his/her current location. Typically, such a route may cause the user to travel on one or more road segments included within the avoidance zone. However, based upon the published information, the route planner may identify an alternate route that avoids the one or more road segments included within the avoidance zone and/or may provide an estimated travel time that factors in the increased traffic congestion along the one or more road segments due to the event and included within the avoidance zone."); and determine a detection time window for collecting the probe data based on the event type (Scofield: Para. 0027; "In some embodiments, the type of event (e.g., sporting event, concert, public conference, etc.) to which an event corresponds may have a substantial impact the degree to which traffic congestion occurs on one or more road segments, and thus the model may also take into consideration the type of event. By way of example, some conferences may be an all-day event, where participates are expected to arrive in the morning and stay until the evening. Other conferences, such as a home show or a boat show, may encourage attendees to freely come-and-go. Accordingly, some conferences may have a prolonged impact on traffic congestion while others merely impact traffic congestion for a short period of time (e.g., such as merely at the beginning or end of the conference and not during the duration of the conference). Moreover, events where attendees arrive and/or leave in mass may have a different (e.g., greater) impact on traffic congestion than events where attendees arrive and/or leave more gradually.") for the benefit of creating a navigation system that takes into account all of the variables that will impact traffic due to an event.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to include in the probe statistical traffic information from Tomita in view of Ralston in further view of Trivedi information related to the type of event that is occurring and selecting a time window related to the event to collect the data, as taught by Scofield, for the benefit of creating a navigation system that takes into account all of the variables that will impact traffic due to an event.
Regarding claim 13, Tomita, Ralston, Trivedi, and Scofield remain applied as in claim 12 and Scofield goes on to further teach [t]he apparatus of claim 12, wherein the apparatus is further caused to: determine an allowed-arrive timeframe and an allowed-leave timeframe for the probe data that are non-overlapping based on determining that the event type is a static event (Scofield: Para. 0027; "In some embodiments, the type of event (e.g., sporting event, concert, public conference, etc.) to which an event corresponds may have a substantial impact the degree to which traffic congestion occurs on one or more road segments, and thus the model may also take into consideration the type of event. By way of example, some conferences may be an all-day event, where participates are expected to arrive in the morning and stay until the evening... Accordingly, some conferences may have a prolonged impact on traffic congestion while others merely impact traffic congestion for a short period of time (e.g., such as merely at the beginning or end of the conference and not during the duration of the conference). Moreover, events where attendees arrive and/or leave in mass may have a different (e.g., greater) impact on traffic congestion than events where attendees arrive and/or leave more gradually.").
Regarding claim 14, Tomita, Ralston, Trivedi, and Scofield remain applied as in claim 12 and Scofield goes on to further teach [t]he apparatus of claim 12, wherein the apparatus is further caused to: determine an allowed-arrive timeframe and an allowed-leave timeframe for the probe data that are overlapping based on determining that the event type is a flowing event (Scofield: Para. 0027; "In some embodiments, the type of event (e.g., sporting event, concert, public conference, etc.) to which an event corresponds may have a substantial impact the degree to which traffic congestion occurs on one or more road segments, and thus the model may also take into consideration the type of event... Other conferences, such as a home show or a boat show, may encourage attendees to freely come-and-go. Accordingly, some conferences may have a prolonged impact on traffic congestion while others merely impact traffic congestion for a short period of time (e.g., such as merely at the beginning or end of the conference and not during the duration of the conference). Moreover, events where attendees arrive and/or leave in mass may have a different (e.g., greater) impact on traffic congestion than events where attendees arrive and/or leave more gradually.").

Regarding claim 17, Tomita, Ralston, and Trivedi remain applied as in claim 16, however they are silent to [t]he non-transitory computer-readable storage medium of claim 16, further comprising: determining an event type of an event occurring at the venue during the traveling by the at least one probe vehicle to or from the venue; and determining a detection time window for collecting the probe data based on the event type.
In a similar field, Scofield teaches to [t]he non-transitory computer-readable storage medium of claim 16, further comprising: determining an event type of an event occurring at the venue during the traveling by the at least one probe vehicle to or from the venue (Scofield: Para. 0020 and 0034; "The example method 100 begins at 102, and information describing an event that is to occur at a venue is received at 104. By way of example, a schedule of events for a venue may be received at 104. The schedule may include information pertaining to when respective events are to occur and/or a type of event that is occurring (e.g., professional basketball game, professional hockey game, concert, etc.)." "At 112 in the example method 100, a route is computed for navigating a user between a first location (e.g., starting location) and a second location (e.g., ending location or destination) as a function of the avoidance zone. By way of example, a user may desire to travel across the city to visit a fresh produce market and request directions to the market from his/her current location. Typically, such a route may cause the user to travel on one or more road segments included within the avoidance zone. However, based upon the published information, the route planner may identify an alternate route that avoids the one or more road segments included within the avoidance zone and/or may provide an estimated travel time that factors in the increased traffic congestion along the one or more road segments due to the event and included within the avoidance zone."); and determining a detection time window for collecting the probe data based on the event type (Scofield: Para. 0027; "In some embodiments, the type of event (e.g., sporting event, concert, public conference, etc.) to which an event corresponds may have a substantial impact the degree to which traffic congestion occurs on one or more road segments, and thus the model may also take into consideration the type of event. By way of example, some conferences may be an all-day event, where participates are expected to arrive in the morning and stay until the evening. Other conferences, such as a home show or a boat show, may encourage attendees to freely come-and-go. Accordingly, some conferences may have a prolonged impact on traffic congestion while others merely impact traffic congestion for a short period of time (e.g., such as merely at the beginning or end of the conference and not during the duration of the conference). Moreover, events where attendees arrive and/or leave in mass may have a different (e.g., greater) impact on traffic congestion than events where attendees arrive and/or leave more gradually.") for the benefit of creating a navigation system that takes into account all of the variables that will impact traffic due to an event.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to include in the probe statistical traffic information from Tomita in view of Ralston in further view of Trivedi information related to the type of event that is occurring and selecting a time window related to the event to collect the data, as taught by Scofield, for the benefit of creating a navigation system that takes into account all of the variables that will impact traffic due to an event.
Regarding claim 18, Tomita, Ralston, Trivedi, and Scofield remain applied as in claim 17 and Scofield goes on to further teach [t]he non-transitory computer-readable storage medium of claim 17, further comprising: determining an allowed-arrive timeframe and an allowed-leave timeframe for the probe data that are non-overlapping based on determining that the event type is a static event (Scofield: Para. 0027; "In some embodiments, the type of event (e.g., sporting event, concert, public conference, etc.) to which an event corresponds may have a substantial impact the degree to which traffic congestion occurs on one or more road segments, and thus the model may also take into consideration the type of event. By way of example, some conferences may be an all-day event, where participates are expected to arrive in the morning and stay until the evening... Accordingly, some conferences may have a prolonged impact on traffic congestion while others merely impact traffic congestion for a short period of time (e.g., such as merely at the beginning or end of the conference and not during the duration of the conference). Moreover, events where attendees arrive and/or leave in mass may have a different (e.g., greater) impact on traffic congestion than events where attendees arrive and/or leave more gradually.").
Regarding claim 19, Tomita, Ralston, Trivedi, and Scofield remain applied as in claim 17 and Scofield goes on to further teach [t]he non-transitory computer-readable storage medium of claim 17, further comprising: determining an allowed-arrive timeframe and an allowed-leave timeframe for the probe data that are overlapping based on determining that the event type is a flowing event (Scofield: Para. 0027; "In some embodiments, the type of event (e.g., sporting event, concert, public conference, etc.) to which an event corresponds may have a substantial impact the degree to which traffic congestion occurs on one or more road segments, and thus the model may also take into consideration the type of event... Other conferences, such as a home show or a boat show, may encourage attendees to freely come-and-go. Accordingly, some conferences may have a prolonged impact on traffic congestion while others merely impact traffic congestion for a short period of time (e.g., such as merely at the beginning or end of the conference and not during the duration of the conference). Moreover, events where attendees arrive and/or leave in mass may have a different (e.g., greater) impact on traffic congestion than events where attendees arrive and/or leave more gradually.").

Response to Arguments
Applicant’s arguments (see page 8 lines 13-18, filed August 29th, 2022) with respect to objections to the drawings and claims in light of the amendments made to both have been fully considered and are persuasive.  The claim objections of claims 6 and 9 as well as the drawing objections of FIGs 1 and 3 have been withdrawn. 
Applicant’s arguments (see page 8 line 20 through page 14 line 3, filed August 29th, 2022) with respect to the 101 rejections of amended claims 1-4 and 7-14 have been fully considered but they are not persuasive. 
In regards to applicant’s arguments (see page 9 line 9 through page 10 line 2) against the Step 2a Prong 1 of the 101 analysis of claim 1 “[t]he claimed features (e.g., as recited independent claim 1) are implemented by a computer”, however MPEP 2106.05(f) provides that merely instructing a generic computer to implement an abstract idea is insufficient to provide a practical application nor amount to significantly more. Further, the fact that the computer-implemented method is for “detecting road traffic resulting from a venue” also holds no bearing as it merely indicates the field of use of the computer. Further, the identified abstract idea was for computing a traffic impact score which is a type of mathematical calculation. 
In regards to applicant’s arguments (see page 10 line 4 through page 12 line 10) against the Step 2a Prong 2 of the 101 analysis of claim 1 applicant has stated that the “generation of an impact score for a venue, demonstrates specific improvements over prior systems”, however the computing of the traffic impact score is not an additional element but rather it is the mathematical calculation which was identified as abstract. Furthermore, if what applicant was referring to as the additional element was the “by a processor” part of the claim, applicant should be advised that this element is merely an instruction to implement the mathematical calculation on a computer (see MPEP 2106.05(f)).
In regards to applicant’s arguments (see page 12 line 12 through page 14 line 3) against the Step 2b of the 101 analysis of claim 1 applicant has stated that the Revised Guidance notes that “under Step 2B, any evaluation of insignificant extra-solution activity ‘takes into account whether or not the extra-solution activity is well- known.’”, however the examiner has not been able to find where in the Revised Guidance or the MPEP this quote originates from. Nonetheless, it is close to what is stated in MPEP 2106.05(g): “This consideration is similar to factors used in past Office guidance (for example, the now superseded Bilski and Mayo analyses) that were described as mere data gathering in conjunction with a law of nature or abstract idea. When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: (1) Whether the extra-solution limitation is well known. (2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)” therefore a consideration, while not necessary, shall now be given for why the use of probe vehicles to collect data is well-understood in the art. The MPEP 2106.05(d)(II) provides a list of computer functions that are well-understood, routine, and conventional functions when they are claimed in a merely generic manner. One such example is MPEP 2106.05(d)(II)(i): “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”. While the provided example was for the Internet being used to gather data, this does show that a computer gathering data from an outside source is well-understood, routine, or conventional. As the claimed invention is for a probe vehicle that already has the data and that the data is then collected by the computer, it is clear that the computer itself is only collecting the information and that the mention of a probe vehicle does not provide meaningful limitations on how the process of claim 1 is executed. Furthermore, it is noted that the examiner has already provided evidence of probe vehicles being used to generate traffic data in Para 0034 and 0040 of Tomita “The probe information data base 24 is a storage unit that accumulates and stores the probe information that is collected by each of the vehicles 4 that drive around the entire country. Note that in the present embodiment, the probe information that is collected by the vehicles 4 specifically includes information that pertains to the levels of congestion at parking lots." "The map information data base 27 is a storage unit that stores, for example, link data that pertains to roads (links), node data that pertains to node points, map display data for displaying maps, intersection data that pertains to intersections, search data for searching for a route, facilities data that pertains to facilities such as parking lots, event venues, and the like, search data for searching for a location, and the like”. Further evidence of this assertion that the use of probe vehicles to generate data is prevalent or in common use in the industry of traffic analysis can be found in previously cited Johnson et al. (US Pub. No. 20070112503 A1), herein after Johnson. In Para 0002 in the “BACKGROUND OF THE INVENTION” section of Johnson, it is noted that “It is known in the prior art to use vehicles as probes for measuring traffic conditions in real-time. Individual vehicles provide "floating car data," such as, for example, the vehicle's time, speed, position, and heading, which can be used to estimate travel time and traffic speed, and which can in turn be used as an online indicator of road network status, as a basis for detecting incidents, or as input for a dynamic route guidance system.”. Given the above analysis as well as the analysis made in the 101 section of this rejection, applicant’s arguments are insufficient to overcome the 101 rejection of record.
In response to applicant's argument against the 101 Step 2B analysis of claim 1 that the probe vehicles are used in an unconventional manner, it is noted that the features upon which applicant relies (i.e., the “technical explanation on how to implement the invention to improve upon conventional functioning of a computer, or upon conventional technology or technological processes is present in the specification (see e.g., paragraphs [0030]-[0053] of the Specification).”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments (see page 14 line 5 through page 18 line 15, filed August 29th, 2022) with respect to the rejections of amended claims 1-4, 7-14, and 16-19 under 103 and arguments with respect to the rejection of now cancelled claim 6 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made for claims 1, 7-11, and 16 in view of Tomita in view of Ralston in further view of Trivedi as well as for claims 2-4, 12-14, and 17-19 in view of Tomita in view of Ralston in further view of Trivedi in further view of Scofield. Trivedi does teach the presenting a display which may include a ranking of points of interest based on, among other consideration, the traffic conditions around the points of interest (see 103 rejection above). This reads on the claimed limitation of the traffic management user interface presents a ranking of the venue among at least one other venue based on the traffic impact score as venues where events take place are a common type of tourist attraction that would be considered a point of interest, especially for people who wish to travel to said venue.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.K.M./Examiner, Art Unit 3663   
                                                                                                                                                                                                     /ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663